DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 6, and 10 are objected to because of the following informalities:  
In Claims 2, 6, and 10, “determining whether a power within a predefined window around a resonant frequency in the spectrogram is within a predefined range” should read “and determining whether a power within a predefined window around a resonant frequency in the spectrogram is within a predefined range”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitation of a method of detecting resonance breathing, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, receiving sensor data from at least one sensor on a wearable device encompasses the user manually/mentally receiving data from a sensor. Similarly, processing sensor data to detect breathing resonance, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing calculations on the received sensor data to detect breathing resonance. This judicial exception is not integrated into a practical application because there is only one additional element recited in the claim beyond the judicial exceptions, but it is not sufficient to amount to significantly more than the judicial exception. The sensor data being heartrate data or breath data does not Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a normalized spectrogram from a section of the sensor data. Nothing in the claim language precludes a user manually generating a normalized spectrogram from a section of the sensor data in his or her mind. Similarly, the claim recites determining whether a power within a predefined window around a resonant frequency in the spectrogram is within a predefined range. Nothing in the claim language precludes a user manually determining whether a power within a predefined window around a resonant frequency in the spectrogram is within a predefined range in his or her mind.  This judicial exception is not integrated into a practical application because the claim recites no additional elements that add a meaningful limitation to the judicial exception to the abstract ideas of generating a normalized spectrogram or determining whether a power is within a predefined range. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because are no additional elements recited. The claim is not patent eligible.
Claim 3 recites the spectrogram being a Lomb-Scargle spectrogram, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim language precludes a user manually generating a normalized spectrogram that is a Lomb-Scargle . The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because are no additional elements recited. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites filtering the sensor data to exclude some of the sensor data based on one or more conditions selected from the group consisting of: determination that data was collected when a user's body CADNP001-43-parameters are out of predetermined bounds and determination that data has been corrupted by external factors. Nothing in the claim language precludes a user manually filtering the sensor data to exclude some of the sensor data based on one or more conditions in his or her mind. This judicial exception is not integrated into a practical application because there is only one additional element recited in the claim beyond the judicial exceptions, but it is not sufficient to amount to significantly more than the judicial exception. The conditions being determination that data was collected when a user's body CADNP001-43-parameters are out of predetermined bounds and determination that data has been corrupted by external factors do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to insignificant extra-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitation of receiving sensor data from at least one sensor on a wearable device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes user manually/mentally receiving sensor data from at least one sensor on a wearable device. Similarly, processing sensor data to detect breathing resonance, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally performing calculations on the received sensor data to detect breathing resonance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a computer and a program in a non-transitory computer memory to receive sensor data and detect breathing resonance. The processor and memory in both steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to receive sensor data and detect breathing resonance amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a normalized spectrogram from a section of 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a spectrogram being a Lomb-Scargle spectrogram. Nothing in the claim language precludes a user manually generating a Lomb-Scargle spectrogram in his or her mind. This judicial exception is not integrated into a practical application because the claim recites no additional elements that add a meaningful limitation to the judicial exception to the abstract idea of generating a Lomb-Scargle spectrogram. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites filtering the sensor data to exclude some of the sensor data based on one or more conditions selected from the group consisting of: determination that data was collected when a user's body CADNP001-43-parameters are out of predetermined bounds and determination that data has been corrupted by external factors. Nothing in the claim language precludes a user manually filtering the sensor data to exclude some of the sensor data based on one or more conditions in his or her mind. This judicial exception is not integrated into a practical application because there is only one additional element recited in the claim beyond the judicial exceptions, but it is not sufficient to amount to significantly more than the judicial exception. The conditions being determination that data was collected when a user's body CADNP001-43-parameters are out of predetermined bounds and determination that data has been corrupted by external factors do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer program product amounts to mere instructions to apply the abstract idea using a generic computer component. See MPEP 2106.05(a). The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitation of receiving sensor data from at least one sensor on a wearable device, as drafted, is a process that, under its broadest reasonable interpretation, covers 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to receive sensor data and detect breathing resonance amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a normalized spectrogram from a section of the sensor data. Nothing in the claim language precludes a user manually generating a normalized spectrogram from a section of the sensor data in the mind. Similarly, determining whether a power within a predefined window around a resonant frequency in the spectrogram is within a predefined range, as 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a spectrogram being a Lomb-Scargle spectrogram. Nothing in the claim language precludes a user manually generating a Lomb-Scargle spectrogram in his or her mind. This judicial exception is not integrated into a practical application because the claim recites no additional elements that add a meaningful limitation to the judicial exception to the abstract idea of generating a Lomb-Scargle spectrogram. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor and logic executable by the processor amount to mere instructions to apply the abstract idea using a generic computer component. See MPEP 2106.06(a). The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites filtering the sensor data to exclude some of the sensor data based on one or more conditions selected from the group consisting of: determination that data was collected when a user's body CADNP001-43-parameters are out of predetermined bounds and determination that data has been corrupted by external factors. Nothing in the claim language precludes a user manually filtering the sensor data to exclude some of the sensor data based on one or more conditions in his or her mind. This judicial exception is not integrated into a practical application because there is only one additional element recited in the claim beyond the judicial exceptions, but it is not sufficient to amount to significantly more than the judicial exception. The conditions being determination that data was collected when a user's body CADNP001-43-parameters are out of predetermined bounds and determination that data has been corrupted by external factors do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor and logic executable by the processor amounts to mere instructions to apply the abstract idea using a generic computer component. See MPEP 2106.05(a). The claim is not patent eligible.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childre et al (U.S. Patent Application No. 2005/0124906, cited in applicant’s 6/28/2019 IDS, hereinafter Childre).
Regarding Claim 1, Childre discloses
A method for detecting resonance breathing, the method comprising: 
receiving sensor data from at least one sensor on a wearable device (Step 10, Fig. 1), the sensor data including sensor data selected from the group consisting of heartrate data and breath data (“respiratory monitoring is initiated”, [0046]); and 
processing the sensor data to detect breathing resonance (“When the coherence peak reaches its maximum, the frequency would be the natural resonant frequency”, [0057]).
Regarding Claim 2, Childre discloses
The method as recited in claim 1, wherein processing the sensor data to detect breathing resonance (“In one embodiment, an optimal number of breaths per minute is determined…”, [0037]; this optimal number of breaths can be the resonant frequency”, [0037]) includes generating a normalized spectrogram from a section of the sensor data (“…from the height of the HRV power spectrum and/or the stability and height of the spectrum of the respiration trace”, [0037]; this implies a normalized spectrogram of the different frequencies must have been made), determining whether a power within a predefined window around a resonant frequency in the spectrogram is within a predefined range (“While in one embodiment the resonant frequency is approximately 0.1 Hz, in another embodiment it is in the range of between 0.03125 Hertz and 0.234 Hertz”, [0048]; also, “previous RSA training approaches have focused on increasing the HF peak in the HRV power spectrum”, [0007], implying a power in a 
Regarding Claim 5, Childre discloses
A computer program product for detecting resonance breathing, the computer program product comprising a nontransitory computer readable medium having program instructions embodied therewith (“the training system is implemented in the form of a computer program that can be stored and distributed in a computer-readable medium”, [0063]), the program instructions executable by a computer (“The software may be executed on a personal computer, a hand held computing device, or any other medium capable of executing a software program”, [0063]) to cause the computer to: 
receive sensor data from at least one sensor on a wearable device (Step 10, Fig. 1), the sensor data including sensor data selected from the group consisting of heartrate data and breath data (“respiratory monitoring is initiated”, [0046]); and 
process the sensor data to detect breathing resonance (“When the coherence peak reaches its maximum, the frequency would be the natural resonant frequency”, [0057]; this can be done by the processor as taught in [0063]).
Regarding Claim 6, Childre discloses
The computer program product as recited in claim 5, wherein processing the sensor data to detect breathing resonance (“In one embodiment, an optimal number of breaths per minute is determined…”, [0037]; this optimal number of breaths can be the resonant frequency”, [0037]) includes generating a normalized spectrogram from a section of the sensor data (“…from the height of the HRV power spectrum and/or the stability and height of the spectrum of the respiration trace”, [0037]; this implies a normalized spectrogram of the different frequencies must have been made), determining whether a power within a predefined window around a resonant frequency in the spectrogram is within a predefined range (“While in one embodiment the resonant frequency is approximately 0.1 Hz, in another embodiment it is in the range of between 0.03125 Hertz and 0.234 Hertz”, [0048]; also, “previous RSA training approaches have focused on increasing the HF peak in the HRV power spectrum”, [0007], implying a power in a 
Regarding Claim 9, Childre discloses
A system, comprising: 
a processor (“The software may be executed on a personal computer, a hand held computing device, or any other medium capable of executing a software program”, [0063]); and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (“the training system is implemented in the form of a computer program that can be stored and distributed in a computer-readable medium”, [0063]), the logic being configured to: 
receive sensor data from at least one sensor on a wearable device (Step 10, Fig. 1), the sensor data including sensor data selected from the group consisting of heartrate data and breath data (“respiratory monitoring is initiated”, [0046]); and 
process the sensor data to detect breathing resonance (“When the coherence peak reaches its maximum, the frequency would be the natural resonant frequency”, [0057]; this can be done by the processor as taught in [0063]).
Regarding Claim 10, Childre discloses
The system as recited in claim 9, wherein processing the sensor data to detect breathing resonance (“In one embodiment, an optimal number of breaths per minute is determined…”, [0037]; this optimal number of breaths can be the resonant frequency”, [0037]) includes generating a normalized spectrogram from a section of the sensor data (“…from the height of the HRV power spectrum and/or the stability and height of the spectrum of the respiration trace”, [0037]; this implies a normalized spectrogram of the different frequencies must have been made), determining whether a power within a predefined window around a resonant frequency in the spectrogram is within a predefined range (“While in one embodiment the resonant frequency is approximately 0.1 Hz, in another embodiment it is in the range of between 0.03125 Hertz and 0.234 Hertz”, [0048]; also, “previous RSA training approaches have focused on .
Claims 1, 4-5, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persidsky et al (U.S. Patent Application No. 2015/0342518, hereinafter Persidsky).
Regarding Claim 1, Persidsky discloses
A method for detecting resonance breathing, the method comprising: 
receiving sensor data (Step S6, Fig. 51, “the breath and posture evaluation process starts with step S6”, [0271]; this process is done by the breath training device described in Fig. 6, wherein sensors send sensor output signals to a microcontroller) from at least one sensor on a wearable device (Elements 146 and 148, Fig. 6), the sensor data including sensor data selected from the group consisting of heartrate data and breath data (“processing step S12 looks for the start of a breath”, [0273]; this implied the data received by the sensor is pertinent to breath movement); and 
processing the sensor data to detect breathing resonance (“The breath training device of the present invention can be used in combination with a heart rate variability sensor in a biofeedback capacity to help a user discover a resonant breath pattern”, [0365]; a breath training device also performs the method of Fig. 51).
Regarding Claim 4, Persidsky discloses
The method as recited in claim 1, comprising filtering the sensor data to exclude some of the sensor data (Step S7, Fig. 51, “In step S7, a filtered breath signal is computed based on the sensor output signals”, [0272]) based on one or more conditions selected from the group consisting of: determination that data was collected when a user's body CADNP001-43-parameters are out of predetermined bounds (“The filtered breath signal is a posture and body-motion-noise adjusted signal”, [0275]) and determination that data has been corrupted by external factors.
Regarding Claim 5, Persidsky discloses
A computer program product for detecting resonance breathing, the computer program product comprising a nontransitory computer readable medium (Element 166, Fig. 6) having program instructions 
receive sensor data (Step S6, Fig. 51, “the breath and posture evaluation process starts with step S6”, [0271]; this process is done by the breath training device described in Fig. 6, wherein sensors send sensor output signals to a microcontroller) from at least one sensor on a wearable device (Elements 146 and 148, Fig. 6), the sensor data including sensor data selected from the group consisting of heartrate data and breath data (“processing step S12 looks for the start of a breath”, [0273]; this implied the data received by the sensor is pertinent to breath movement); and 
process the sensor data to detect breathing resonance (“The breath training device of the present invention can be used in combination with a heart rate variability sensor in a biofeedback capacity to help a user discover a resonant breath pattern”, [0365]; a breath training device also performs the method of Fig. 51).
Regarding Claim 8, Persidsky discloses
The computer program product as recited in claim 5, comprising program instructions for causing the computer to filter the sensor data to exclude some of CADNP001-44-the sensor data (Step S7, Fig. 51, “In step S7, a filtered breath signal is computed based on the sensor output signals”, [0272])  based on one or more conditions selected from the group consisting of: determination that data was collected when a user's body parameters are out of predetermined bounds (“The filtered breath signal is a posture and body-motion-noise adjusted signal”, [0275]) and determination that data has been corrupted by external factors.
Regarding Claim 9, Persidsky discloses
A system, comprising: 
a processor (Element 164, Fig. 6); and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (“breath training program in memory 166”, [0269]), the logic being configured to: 

process the sensor data to detect breathing resonance (“The breath training device of the present invention can be used in combination with a heart rate variability sensor in a biofeedback capacity to help a user discover a resonant breath pattern”, [0365]; a breath training device also performs the method of Fig. 51).
Regarding Claim 12, Persidsky discloses
The system as recited in claim 9, comprising logic for filtering the sensor data to exclude some of the sensor data (Step S7, Fig. 51, “In step S7, a filtered breath signal is computed based on the sensor output signals”, [0272]) based on one or more conditions selected from the group consisting of: determination that data was collected when a user's body parameters are out of predetermined bounds (“The filtered breath signal is a posture and body-motion-noise adjusted signal”, [0275])  and determination that data has been corrupted by external factors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childre in view of Babaeizadeh (U.S. Patent Application No. 2019/0282180, hereinafter Babaeizadeh). 
Regarding Claim 3, Childre discloses the method as recited in Claim 2. Childre discloses the claimed invention except for expressly disclosing the spectrogram being a Lomb-Scargle spectrogram. However, Babaeizadeh teaches a Lomb-Scargle method being applied to an unevenly sampled ECG signal (“For example, a least-squares spectral analysis (which may also be referred to as the Lomb or Lomb-Scargle method) may be used to determine a frequency spectrum on an unevenly sampled ECG signal”, [0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Childre, with the Lomb-Scargle method of Babaeizadeh, because as in the instant application, the purpose of the Lomb-Scargle method being applied to the sensor data is to determine a frequency spectrum on an unevenly sampled signal (which as an ECG, would belong to a group including heartrate data and breath data), and use that frequency spectrum in order to find a respiration rate (“The frequency spectrum may then be used to identify a dominant frequency for the respiration rate”, [0077]). Detecting breathing resonance inherently requires detecting a respiration rate. 
Regarding Claim 7, Childre discloses the computer program product as recited in Claim 6. Childre discloses the claimed invention except for expressly disclosing the spectrogram being a Lomb-Scargle spectrogram. However, Babaeizadeh teaches a Lomb-Scargle method being applied to an unevenly sampled ECG signal (“For example, a least-squares spectral analysis (which may also be 
Regarding Claim 11, Childre discloses the system as recited in Claim 10. Childre discloses the claimed invention except for expressly disclosing the spectrogram being a Lomb-Scargle spectrogram. However, Babaeizadeh teaches a Lomb-Scargle method being applied to an unevenly sampled ECG signal (“For example, a least-squares spectral analysis (which may also be referred to as the Lomb or Lomb-Scargle method) may be used to determine a frequency spectrum on an unevenly sampled ECG signal”, [0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Childre, with the Lomb-Scargle method of Babaeizadeh, because as in the instant application, the purpose of the Lomb-Scargle method being applied to the sensor data is to determine a frequency spectrum on an unevenly sampled signal (which as an ECG, would belong to a group including heartrate data and breath data), and use that frequency spectrum in order to find a respiration rate (“The frequency spectrum may then be used to identify a dominant frequency for the respiration rate”, [0077]). Detecting breathing resonance inherently requires detecting a respiration rate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791